Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 19, 1996, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree and attempted assault in the second degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crimes of robbery in the second degree and attempted assault in the second degree in exchange for which he was sentenced as a second violent felony offender to consecutive prison terms of seven years and IV2 to 3 years, respectively. Defendant appeals on the ground that the imposition of consecutive sentences was harsh and excessive. We disagree. Defendant’s convictions arose out of two separate incidents, i.e., he perpetrated the acts that led to his conviction of robbery in the second degree while he was awaiting trial on the charges that led to his conviction of attempted assault in the second degree. Further, the sentences were imposed in accordance with a plea agreement pursuant to which defendant was permitted to plead to lesser crimes and a separate charge against him was dropped. This, together with defendant’s long history of criminal conduct, leads to the conclusion that the consecutive sentences were appropriate (see, People v Brown, 239 AD2d 784; People v Trujillo, 175 AD2d 950, lv denied 78 NY2d 1130; People v Rickett, 171 AD2d 908, 908-909).
*804Cardona, P. J., Crew III, White, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.